Citation Nr: 1420985	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-08 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for right shoulder traumatic degenerative joint disease (DJD), status post dislocation, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and D. B.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran had active military service from February 1971 to February 1973 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In support of his claims, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

At his hearing, the Veteran stated that he was scheduled for VA examinations. Reports of any examinations are deemed to be in the constructive possession of the Board and must be obtained. In his Appeal to Board of Veterans Appeals (VA Form 9) received in March 2011, the Veteran stated that the severity of his symptoms had worsened. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA or non-VA records referable to treatment for the service-connected disabilities at issue.  All records and/or responses received should be associated with the claims file.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, then document this in the file and notify the Veteran.

2.  If he did not undergo VA compensation examinations in 2013, schedule the Veteran for appropriate VA examinations to determine the severity of his service-connected right shoulder disability and PTSD. 

In conjunction with the examinations, the examiners must review the entire claims file, including a complete copy of this remand.  The examiners should characterize the findings in terms of the applicable diagnostic codes.  Any necessary diagnostic tests should be completed. 

THE EXAMINERS MUST RESPOND TO THE QUESTION AS TO WHETHER the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment consistent with his prior work experience, level of education and training, etc.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



